                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                      )
JOSEPH A. CARI, JR.,                                  )
     Plaintiff,                                       )
v.                                                    )      No. 1:18-cv-12217-WGY
                                                      )
MEDCAP GROWTH EQUITY LLC and                          )
CHRISTOPHER VELIS,                                    )
     Defendants.                                      )
                                                      )

                    DEFENDANT MEDCAP GROWTH EQUITY LLC’S
                       CORPORATE DISCLOSURE STATEMENT

       By its undersigned counsel and pursuant to Rule 7.1 of the Federal Rules of Civil

Procedure, defendant MedCap Growth Equity LLC states that it has no parent company and no

publicly held corporation currently holds 10% or more of its ownership interests.

                                              MEDCAP GROWTH EQUITY LLC,
                                              By its attorney,

                                              /s/ Alicia L. Downey
                                              Alicia L. Downey, BBO# 564265
                                              Downey Law LLC
                                              155 Federal Street, Suite 300
                                              Boston, MA 02110
                                              (617) 444-9811
                                              alicia@downeylawllc.com
Dated: January 3, 2019


                                 CERTIFICATE OF SERVICE
       The undersigned certifies that on the above date, this document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to any non-registered participants by first-
class mail, postage prepaid.
                                                                               /s/ Alicia L. Downey
